Citation Nr: 1000666	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease with herniation C6-7.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 
1979 and from March 2002 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for degenerative disc disease with right 
paracentral protrusion at C6-7 and assigned a 10 percent 
disability evaluation, effective January 13, 2005.  

The Veteran expressed disagreement with the assigned 
disability evaluation.  

On November 29, 2006, the Veteran underwent cervical spine 
surgery.  In a February 2007 rating determination, the RO 
assigned a temporary total disability evaluation from the 
date of the surgery until April 1, 2007.  

In a March 2009 rating determination, the RO increased the 
Veteran's disability evaluation for his service-connected 
cervical spine disorder from 10 to 20 percent for the time 
period from January 13, 2005, to November 29, 2006, and 
assigned a 20 percent disability evaluation from April 1, 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

With regard to the issue of an increased disability 
evaluation for the Veteran's cervical spine disorder, the 
Board notes that there has been no definitive answer as to 
what, if any, neurological impairment results from the 
Veteran's current cervical spine disorder.  The Board notes 
that the Veteran has been reported to have radiculopathy on 
his right side on at least one occasion and that he was 
diagnosed as having bilateral carpal tunnel syndrome at the 
time of his most recent VA examination performed in April 
2009.  The examiner did not comment on what, if any, 
neurological impairment resulted from the Veteran's cervical 
spine disorder.  Moreover, the Veteran's representative, in 
his November 2009 written argument, requested that the 
Veteran be afforded a VA examination to determine what 
neurological impairment results from his cervical disc 
disease.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In addition, the Board notes that at the time of the April 
2009 VA examination, the examiner made reference to several 
VA outpatient notes and tests/studies that had been performed 
prior to the examination, including the results of March 2009 
EMG/NCV studies.  These records have not been associated with 
the claims folder.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Pittsburgh, 
Pennsylvania, VAMC since August 2008.  

2.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his cervical spine 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note such review.

The examiner should report the Veteran's 
cervical spine ranges of motion in 
degrees and note the presence or absence 
of ankylosis of the spine.

The examiner should determine whether the 
cervical spine disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of range of motion loss due to any 
pain, weakened movement, excess 
fatigability, incoordination, or flare-
ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, severe, or complete.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

